Citation Nr: 0207390	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
November 1984.

In January 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  

In September 2000, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development of the 
evidence.  The case has been returned to the Board for 
continuation of appellate review.


FINDING OF FACT

The evidence does not establish that the veteran has PTSD 
attributable to an inservice stressor.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical and personnel records indicate 
that he committed four separate Article 15 offenses while on 
active duty involving various violations of the Uniform Code 
of Military Justice (UCMJ), including making inappropriate 
contact and verbally abusing some new recruits, dereliction 
in the performance of his duties, and blatant insubordination 
of his superiors.  These occurred in November 1980, October 
1982 and August 1984.  He ultimately elected to receive non- 
judicial punishment in lieu of being referred for trial by 
either a summary or special court-martial.  

The veteran also received treatment during August 1984 for 
complaints of "stress" related to his duties at Parris 
Island, South Carolina.  He said that he needed a transfer 
off the base.  His doctors initially suspected that he had an 
overanxious disorder and recommended that he be transferred 
because of his psychological problems.  However, when he was 
seen again later that month, they indicated that he appeared 
to have a passive-aggressive personality disorder.  His 
repeated offenses were of such gravity that it was 
subsequently recommended that he not be allowed to re-enlist 
in the military, and he was released from active duty in 
November 1984.  Service department records make no reference 
to the veteran's having been the victim of rape or sexual 
assault.

In 1992, the veteran began receiving treatment and counseling 
in a VA outpatient clinic because he was homeless and abusing 
cocaine, which he said that he had been doing for about 4-5 
years.  He also said that he was currently employed as a 
cook, but that he had held several (at least 12) different 
jobs during that year, alone.  He received further treatment 
for this on various occasions during 1995, 1996, 1998 and 
1999, and his doctors made several, varying diagnoses-aside 
from the homelessness and substance abuse-of affective 
disorder, personality disorder, dysthymia and psychosis.  It 
was also suspected that he had PTSD; however records dated 
before May 1998 make no reference to same or to the asserted 
stressor.  In May 1998, shortly before filing a claim for VA 
compensation benefits for PTSD, the veteran related a 
"serious military trauma" to his social worker.  In July 
1998 he reported that he had been sexually abused by his 
brother, physically abused and neglected by his parents and 
drugged and raped while in the military.  

Other medical evidence of record includes the reports of two 
separate psychiatric evaluations in November 1998, a March 
1999 statement from a readjustment counselor at The Boston 
Vet Center, and other records pertaining to treatment that 
the veteran received in March 1999.  In a history provided to 
examiners, the veteran related that the alleged rape during 
service had occurred in March 1983.  He named the sergeant 
who had reputedly raped him.  He also named another 
serviceman who had reportedly informed him that he, too, had 
been the victim of an attempted sexual assault by the same 
sergeant.  Examiners observed that the veteran displayed the 
symptom complex of PTSD, including avoidance of stimuli 
associated with the trauma of the alleged rape, persistent 
insomnia, irritability, poor concentration, hypervigilance 
and exaggerated startle response.  They rendered a diagnosis 
of PTSD and indicated that the veteran possibly developed the 
condition as a result of being raped in service. 

Based on the evidence referenced above, the Board remanded 
the case in September 2000 in an attempt to obtain further 
evidence about the alleged rape during service.  In its 
remand, the Board discussed case law and VA manual provisions 
which provide very specific requirements for assisting the 
veteran in the case of alleged personal assault during 
service, such as rape, due to the unique circumstances and 
inherent difficulty often involved in substantiating and 
documenting these claims.  This includes giving him an 
opportunity to submit "alternative evidence" supporting his 
allegations since the service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  See 
Manual M21-1, Part III, 5.14(c)(5). 

Such alternative source evidence also may include, among 
other things, testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, 
as well as copies of personal diaries or journals or evidence 
of substance abuse and/or performance evaluations. Still 
other forms of alternative source evidence may include 
records showing the veteran had behavioral changes that 
occurred at the time of the incident in question, such as 
visits for medical counseling or to a clinic or dispensary 
without a specific diagnosis or specific ailment, sudden 
requests that the veteran's military occupational series or 
duty assignment be changed without other justification, lay 
statements indicating increased use or abuse of leave without 
an apparent reason, increased disregard for military or 
civilian authority, unexplained economic or social behavior 
changes, etc. Id.; see also Manual M21-1, Part VI, 7.46c(2) 
and 11.38.

On January 3, 2001, the RO wrote a letter to the veteran 
requesting that he send a more detailed written account 
(including a specific date, location, names of other people 
involved, etc.) of the alleged sexual assault during service.  
A copy of the letter was also provided to the veteran's 
attorney.  The RO pointed out that the information requested 
was necessary to obtain supportive evidence of the purported 
stressful incident in service.  

The remainder of the letter, the substance of which follows, 
went on to discuss potential sources of evidence by which the 
veteran might verify the occurrence of the alleged inservice 
rape.  The veteran was asked to submit testimonial statements 
from family members, roommates, fellow service members, or 
clergy, as well as copies of personal diaries or journals or 
evidence of substance abuse and/or performance evaluations.  
Further, the veteran was advised that still other forms of 
alternate evidence might include records showing that he had 
experienced behavioral changes that occurred at the time of 
the incident in question, such as visits for medical 
counseling or to a clinic or dispensary without a specific 
diagnosis or specific ailment, sudden requests that military 
occupational series or duty assignments be changed without 
other justification, lay statements indicating increased use 
or abuse of leave without an apparent reason, increased 
disregard for military or civilian authority, or unexplained 
economic or social behavior changes.  

The letter was sent to the veteran at his last known address 
of record.  The post office returned the letter to the RO as 
undeliverable.  

On March 30, 2001, the RO sent the same letter to the 
veteran, care of a shelter for homeless veterans.  At that 
time it was noted that the last letter sent had been 
undeliverable.  A copy of that letter was also provided to 
his attorney.  The post office also returned the second 
letter to the RO as undeliverable.  Neither the veteran nor 
his attorney contacted VA in response to these letters or to 
the supplemental statement of the case (SSOC), issued on 
March 8, 2002.   The SSOC pointed out that the veteran had 
not replied to the request for information pertaining to the 
purported stressful event in service nor replied to the 
request to identify alternate sources of evidence.  Further, 
the SSOC advised that the evidence on file did not support a 
grant of service connection for PTSD.  


II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statements of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claims.  Pertinent post-service medical 
records have been associated with the record.  Furthermore, 
the RO made two unsuccessful attempts to contact the veteran, 
in order to provide him the opportunity to furnish greater 
detail and identify alternate source evidence with respect to 
the circumstances he claims as his stressor.  Letters 
containing information advising the veteran of means to 
further develop the evidence could not be delivered to the 
two known locations where the RO had reason to believe he 
could be contacted.  

In all, there is no indication that additional evidence 
exists and can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  Furthermore, 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and an inservice 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service.  38 C.F.R. § 3.304(f) (2001).  

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was revised to 
read as follows:
Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.
(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Inasmuch as the revision 
to 38 C.F.R. § 3.304(f) was not substantive, and was made to 
improve the organization of the subsection, the veteran will 
not be prejudiced by consideration of this version.

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet.App. 113, 121 (1995).  In diagnosing PTSD, 
doctors typically rely on the unverified stressor information 
provided by the patient.  A doctor's recitation of a veteran-
patient's statements is no more probative than the veteran-
patient's statements made to VA.  Therefore, VA is not 
required to accept a doctor's diagnosis of PTSD due to a 
personal assault as proof that the stressor occurred or that 
the PTSD is service connected. 

In this case, the veteran identifies his stressor as an 
alleged inservice rape.  Here, it is undisputed that the 
claimed stressor is not combat-related.  Accordingly, the 
veteran's lay testimony, by itself, will not be sufficient to 
establish the alleged stressor and the Board must determine 
whether service department records or other independent 
credible evidence corroborates the alleged stressor.  

In view of medical evidence tending to link currently 
diagnosed PTSD to a stressor, identified by the veteran as an 
alleged inservice rape, the Board remanded the case for 
further evidentiary development.  The Board's remand directed 
the RO to obtain from the veteran any additional detail about 
the alleged inservice rape and to elicit any alternate source 
evidence.  As noted above, the RO has been unsuccessful in 
its attempts to contact the veteran in order to further 
develop the record, and the veteran has not come forward to 
contact VA with the additional information requested.  In 
this regard, the United States Court of Appeals for Veterans 
Claims has held that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

On the available evidence, the Board determines that the 
event claimed as the veteran's stressor for PTSD, the alleged 
inservice rape, cannot be verified.  The Board is aware that 
several private and VA practitioners have attributed PTSD to 
the veteran's military service based on the occurrence of the 
alleged inservice rape.  However, credible supporting 
evidence of the actual occurrence of an inservice stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Rather, as discussed above, there must credible supporting 
alternate source evidence of an alleged inservice rape.  It 
is the veteran himself who is the best source of such 
evidence, or information identifying where such evidence can 
be obtained.  Unfortunately he failed to respond and so the 
requisite credible supporting evidence that the claimed 
inservice stressor actually occurred has not been provided.  
In all, the available evidence does not support a grant of 
service connection for PTSD.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Entitlement to service connection for PTSD is denied.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


